Citation Nr: 0112760	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-17 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for ischemic heart disease.  

  
ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1942.  He was a prisoner of war (POW) from April 
1942 to November 1942.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

In its rating decision, the RO denied entitlement to service 
connection for two claims: beriberi and ischemic heart 
disease.  

The Board notes that in the statement of the case issued to 
the veteran in July 2000, the two issues were rephrased to 
"service connection for ischemic heart disease as a residual 
of beriberi."  The issues were also phrased in this manner 
in the substantive appeal (VA Form 9) submitted in August 
2000.  

Beriberi (including beriberi heart disease) is a presumptive 
disease under 38 C.F.R. § 3.309(c) (2000).  For purposes of 
that section, the term beriberi heart disease 
includes ischemic heart disease in a former POW alleging 
localized edema, as is the case here.  The Board has 
accordingly recharacterized the issue as simply "ischemic 
heart disease," thereby allowing an additional consideration 
of his heart disease independent of beriberi.

The veteran is service connected for irritable duodenal 
disease (claimed as ulcer) currently rated at 10 percent.

 
FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. The preponderance of the evidence shows that the veteran 
did not have localized edema while a POW. 

3. Heart disease was not shown during active service or 
during the initial post-service year, and arteriosclerotic 
heart disease (ASHD), i.e., ischemic heart disease, was 
first diagnosed many years after separation.  

4. The veteran has not submitted or identified probative 
medical evidence that he was treated for beriberi heart 
disease during active service, or competent and probative 
medical evidence that relates post-service ASHD or 
ischemic heart disease to any incident or event of active 
service.  


CONCLUSION OF LAW

Ischemic heart disease was not incurred in or aggravated by 
active service and may not be presumed to have been service 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113  (West 1991 
& Supp. 2000); Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

It is sufficiently established that the veteran served on 
active duty from December 1941 to November 1942.  VA Form 632 
indicates unverified alleged guerilla service from January 
1943 to July 1945, and this activity has not been recognized 
as a period of active duty.  

VA Form 632 also establishes the veteran was a POW for seven 
months at Capas, Tarlac, Philippines, from April 1942 to 
November 1942. 

The veteran's service medical records were unavailable for 
review.  However, in October 1945, he completed an 
"Affidavit for Philippine Army Personnel."  The affidavit 
requested that he provide a chronological record of wounds 
and illnesses incurred during service.  He answered the 
request by responding with "none." 

The record contains a wealth of documentation related to 
previous claims unrelated to the case at hand (A summary of 
these claims immediately follows).  These records include 
treatment notes and treatment certifications, none of which 
mention any signs, symptoms, laboratory findings, diagnoses, 
or treatment for heart disease. 

In 1976, the veteran applied for entitlement to service 
connection for malaria and stomach trouble, and this was 
subsequently denied.  In December 1988, he requested 
reopening of the claims and requested a physical examination 
for "stomach trouble, malaria, and POW disabilities."  The 
claim was not reopened.  

In July 1990, the veteran applied for a nonservice-connected 
disability pension, but he was informed the following month 
by the RO that he was not eligible for such benefit.

In August 1990, the veteran applied for entitlement to 
service connection for costochondritis, scar of the nape, and 
arthritis.  In October 1990, these claims were denied.  

In August 1996, the veteran applied for entitlement to 
service connection for an ulcer.  In August 1997, entitlement 
to service connection for irritable duodenal disease (claimed 
as ulcer) was granted with an evaluation of 10 percent 
effective August 29, 1996.  

In November 1998, the veteran sent a letter to VA in which he 
stated he was aware of laws and VA regulations that would 
provide special consideration for POWs with heart disease who 
suffered localized edema during captivity.  He then stated he 
suffered from beriberi with localized edema during his 
internment as a POW.  

The RO construed the November 1998 letter as a claim for 
beriberi heart disease and therefore assisted the veteran in 
developing the claim.  Nonetheless, in its February 2000 
rating decision, the RO denied entitlement to service 
connection for beriberi and ischemic heart disease.  

The extent of evidence in the claims file directly related to 
the present claim of heart disease includes a VA Form 10-0048 
(for reporting POW medical history), a joint sworn statement 
provided by two former POWs who served with veteran, and the 
results of two VA examinations conducted in connection with 
the claim.  The evidence is set forth below, in pertinent 
part.     

In January 1989, the veteran completed VA Form 10-0048.  
Despite claiming a variety of diseases, illnesses, and 
injuries during his period as a POW, he specifically 
indicated that he did not have beriberi.

In May 2000, two veterans completed a sworn statement in 
which they reported that they were POWs with the veteran 
during his internment at Camp O'Donnell concentration camp in 
Capas, Tarlac, Philippines.  They stated the veteran was 
swollen throughout the lower extremities and "had symptoms 
of heart disease...."  

VA heart examination in December 1998 included a diagnosis of 
ASHD (4 METS) and dilated left atrium, yet findings were 
minimal.  There was no evidence of edema or liver 
enlargement, and the veteran displayed normal sinus rhythm.  
Fatigue and dizziness were reported, but syncope was not.  In 
his own report of medical history, he denied edema and 
hypertension.  

Several weeks later in December 1998, VA conducted an 
infections, immune, and nutritional disabilities examination.  
The veteran reported chest pains, but again, no edema was 
alleged.  He appeared poorly nourished at the examination.  
He had reduced appetite and irregular bowel movement and 
urination, but the examiner attributed these problems to the 
veteran's advanced age of 82 years.  A positive diagnosis was 
not made; the examiner opined there was simply no evidence of 
beriberi.   

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309.  

If a veteran is: (1) A former POW and; (2) as such was 
interned or detained for not less than 30 days, beriberi 
heart disease shall be service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied.  (For purposes of this section, the term 
beriberi heart disease includes ischemic heart disease in a 
former POW who had experienced localized edema during 
captivity.)  38 C.F.R. § 3.309(c).


Where a former POW claims disability compensation, omission 
of history or findings from clinical records made upon 
repatriation is not determinative of service connection, 
particularly if evidence of comrades in support of the 
incurrence of the disability during confinement is available.  
Special attention will be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with 
pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. §§ 3.102, 4.3 (2000).  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


Analysis

I. Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by VCAA.  VCAA of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

The RO scheduled the veteran for several VA examinations, 
which he attended in December 1998; the reports from those 
examinations are comprehensive insofar as they sufficiently 
address the issues relevant to the claim.  Under a direct 
evaluation of service connection, which must also be 
considered in this case, there is no competent medical 
evidence of in-service incurrence, and this deficiency of 
evidence cannot be overcome by further VA examinations.  
Additional examinations would only speak to issues of current 
disability and etiology.  Thus, there is no reasonable 
possibility that further VA examinations would assist in 
substantiating the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).
 
There exists no outstanding evidence that need be obtained by 
the RO.  Enlistment and discharge examinations are not in the 
claims file, but in connection with other claims the veteran 
has filed since 1976, several attempts to obtain these 
documents have failed.  In his notice of disagreement, the 
veteran attached a sworn statement jointly executed from 
comrades with whom he was interned.  The RO issued a rating 
decision, followed by a statement of the case.  In his VA 
Form 9, he again referenced this sworn statement and made no 
mention of other evidence relevant to his claim of ischemic 
heart disease.  





The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to the new law, without 
it first being considered by the RO.  As set forth above, VA 
has already met all obligations to the veteran under this new 
law.  

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and he has done so.  He submitted a notice of 
disagreement with the February 2000 rating decision in which 
he specifically addressed the facts and regulations at issue.  
After receiving the statement of the case, he provided a 
detailed argument in his VA Form 9, and attached thereto 
significant lay evidence in support of his claim.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has met its duty to assist, as mandated by VCAA.  The RO 
scheduled relevant examinations, identified relevant issues, 
and obtained relevant treatment records.  Having determined 
that this duty has been satisfied, the Board turns to an 
evaluation of the veteran's claim on the merits.

II. Service connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).


Since the veteran is shown to have had more than 30 days of 
confinement as a POW and he has current demonstrated ASHD, 
i.e., ischemic heart disease, the applicable regulations 
provide for presumptive service connection for residuals of 
beriberi heart disease, which includes ischemic heart 
disease, where there is evidence of "localized edema" 
during captivity.  38 C.F.R. § 3.309(c).  

The Board first notes that the lack of medical findings of 
heart disease during service is not determinative in the 
present claim because there is evidence from comrades in 
support of the incurrence of beriberi.  38 C.F.R. § 3.304(e).  
The sworn statement from fellow POWs with whom he was 
interned establishes a rebuttable presumption of service 
connection.  38 C.F.R. § 3.309(c).

The Board, however, finds overwhelming evidence that 
sufficiently rebuts the presumption of service connection 
established by the sworn statement from comrades.  38 C.F.R. 
§ 3.307(d) (2000).  As discussed below, the probative 
evidence fails to establish that the veteran had localized 
edema or other evidence of heart disease during his captivity 
from April 1942 through November 1942.  

Although the veteran now claims in self-serving statements 
that he experienced localized edema related to beriberi while 
a POW, his current statements are inconsistent with prior 
evidence concerning this issue.  For example, his October 
1945 affidavit listed no wounds or illnesses incurred during 
service.  In January 1989, he specifically indicated he did 
not suffer from beriberi during service.  During his VA 
examinations in December 1998, he denied any history of 
edema.                 

The veteran's 20-year history of applying for entitlement to 
service-connected injuries or diseases never included a claim 
of beriberi or heart disease until the present claim.  
Furthermore, the evidence submitted in connection with those 
unrelated claims never incidentally noted diagnoses or 
treatment of such.  The present claim commenced in November 
1998.  At that time, he submitted a letter to VA wherein he 
stated he recently learned of the regulations providing for 
presumptive service connection for beriberi; his letter 
concludes with the assertion he suffered from beriberi during 
service, and this is the first declaration of such throughout 
the record.   

As such, given the inconsistency between the fairly 
contemporaneous 1945 sworn affidavit, the 1989 POW interview, 
and the veteran's extended delay in claiming beriberi while 
pursuing numerous other claims, it appears that the May 2000 
affidavit was fashioned to assist the veteran in obtaining 
service connection compensation benefits, rather than a true 
statement of the veteran's medical status during active 
service.  Consequently, the Board finds that the May 2000 
affidavit is without any probative value in determining 
whether the veteran either had beriberi heart disease during 
active service or whether his current diagnosis of ASHD, 
i.e., ischemic heart disease is attributable to any incident 
or event of active service.

There are also other considerations that tend to rebut the 
presumption of service connection.  The veteran is currently 
the advanced age of 84 years, and the medical evidence 
reflects a 30-year history of tobacco use.  The veteran's 
period of active duty was in a tropical locality that had a 
high occurrence of that particular disease, but he was only 
on active duty for 11 months.  Records of his address from 
submissions to VA throughout the years, including his current 
submissions, establish he has continued, since discharge over 
58 years ago, to reside in the same tropical locality endemic 
to the claimed disease.  That he did not seek treatment for 
or claim service connection for heart disease until November 
1998 not only rebuts the likelihood of inception of heart 
disease post-service, but it rebuts any medically reasonable 
incubation period for beriberi.  38 C.F.R. § 3.307(d).      

There is entirely no evidence showing heart disease during 
the veteran's 11 months of active service.  There is no 
reported in-service treatment for heart disease, and, as 
noted earlier, his sworn statement made only three years 
after discharge denies any illness or injury.  The probative 
medical evidence does not show a diagnosis of heart disease 
during the initial post-service year, or for that matter 
within the subsequent 55 years.  ASHD, i.e., ischemic heart 
disease, was first diagnosed by the December 1998 examiner, 
many years after separation.  
  
The question whether the veteran's post-service ASHD, i.e., 
ischemic heart disease is the result of beriberi heart 
disease or some other event of active service is a question 
of medical etiology or diagnosis.  

The recent VA examination found no evidence of beriberi, and 
the January 1989 description of his diet while a POW reflects 
a variety of foods containing satisfactory levels of 
thiamine, the lack of which causes beriberi.  The post-
service medical diagnosis of ASHD was made 56 years later, 
and none of the probative medical evidence relates that 
diagnosis to active service.  

The only evidence relating heart disease to service consists 
of statements from the veteran and his comrades.  These 
cannot constitute competent medical evidence since they are 
lay witnesses who cannot render medical opinions on causation 
or etiology.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(Court held that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

Likewise, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions as to 
whether the veteran had ischemic heart disease during 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the Board finds that although the veteran provided 
competent lay evidence in the form of a sworn statement from 
comrades, which sufficiently established presumptive service 
connection, the rebuttable presumption was clearly overcome 
by the competent and probative evidence of record to the 
contrary.  
 
After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection.  In this 
regard, although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for ischemic heart disease.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for ischemic heart disease 
is denied. 



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 




